Title: To Thomas Jefferson from George Jefferson, 11 March 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 11th March 1800.

I am by to nights post favor’d with yours of the 4th.; The sum I advanced for Mr. R. to L. & B. was $:1868.79/100, which I think he informed me he had mentioned to you in a letter subsequent to the one of which you now acknowledge the receipt—but which it may not be amiss to repeat, lest he should have forgotten it.
I would not by any means have you to put yourself to the smallest inconvenience to hasten the remittance of this money; the fear of that was the principal cause of my altering the mode which had been agreed upon between Mr. Gibson & Mr. R. in my absence—of our merely lending him a bill on New York, and his writing to you to place money in the hands of our correspondent in time to take it up; (which by the bye you do not notice) as in that case I concluded you would lose no time however inconvenient it might be, whereas in sending the money to us there will be no necessity for any haste; as I am certain we shall not want it shortly.
It really appears as if the money from Carolina will never be recovered—I have spoken to Nicolson until I am ashamed. he constantly tells me he has not recd. it—what can I do? for his friend I believe is the only person in the place who is known by any one here. I will however again mention it in a few days.
Your lost hhd: of Tobacco I presume beyond all kind of doubt the  Inspectors are liable for—although they appear to doubt it, as it was not inspected here; which however I suppose can make no possible difference.
They promise however to replace all lost hhds: by others, so far as they will go, many having been wrong shipped and others left in lieu of them; not enough tho’ they say to replace the whole.
Although there would be considerable loss in receiving another hhd: in lieu of yours, in quality probably, as well as by the fall in the price, and that in consequence of their inattention, yet perhaps it is as much as should be required. for if they are to be liable for the fall in this instance, they would be equally so, when they are called upon for Tobo. which they cannot find at the time, but find afterwards, provided in the mean time the price declines—and which would be an extreme hardship when it is considered, that from the crouded situation of the Warehouses it is often utterly impracticable to find every hhd: which is ordered to be shipped.
We have one precisely in the same situation of yours for which we will gladly receive another & take 22/6 for it altho’ we should have got 39/—I will however mention your expectation, & wait until I again hear from you.
I am Dr. Sir Your Very humble servt.

Geo. Jefferson

